Filed 7/9/13 In re N.L. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


In re N.L. et al., Persons Coming Under the                          H039116
Juvenile Court Law.                                                 (Santa Clara County
                                                                     Super. Ct. Nos. JD21215, JD21216)

SANTA CLARA COUNTY
DEPARTMENT OF FAMILY AND
CHILDREN‟S SERVICES,

         Plaintiff and Respondent,

         v.

C.L.,

         Defendant and Appellant.



         C.L. (Mother), appeals from the dispositional order in this dependency case. The
juvenile court declared the children (N.L. and X.L.) dependents of the court (Welf. &
Inst. Code, § 300)1 and ordered them placed in a foster home.
         Mother contends the juvenile court erred by failing to offer her reasonable
reunification services, including visitation, and by placing the children in a foster home
outside the county without following proper procedures. Mother also contends one of the
allegations of the section 300 petition concerning X.L. was not supported by substantial


         1
             Unspecified section references are to the Welfare and Institutions Code.
evidence. For the reasons explained below, we will affirm the juvenile court‟s
dispositional order.

                                     BACKGROUND
       A.     Section 300 Petitions and Initial Reports
       On May 11, 2012, the Santa Clara County Department of Family and Children‟s
Services (Department) filed petitions alleging that the children fell within the dependency
jurisdiction of the juvenile court under section 300, subdivision (b) [failure to protect]
and section 300, subdivision (c) [serious emotional damage]. At the time, N.L. was
almost three years old and X.L. was about one and a half years old.
       The Department filed an initial hearing report on May 14, 2012, a first amended
section 300 petition on June 1, 2012, and a jurisdiction report on June 21, 2012. The
petitions and reports alleged the following facts.
              1.       Mother’s Criminal and Psychiatric History
       Mother was diagnosed with schizophrenia at age 16. In 1995, Mother‟s two-year-
old child, N.M., was removed from her custody and placed with his father due to her
mental health problems and her inability to provide appropriate and adequate care for
him.
       In 2003, Mother was convicted of battery on emergency personnel. (Pen. Code,
§ 243, subd. (c)(1).) In 2005, she violated the conditions of her parole by committing
assault with a deadly weapon, driving without a license, reckless driving with injury, and
assault on an emergency room staff member.
       Mother was committed to Patton State Psychiatric Hospital (Patton) on July 9,
2010 after she drove on the wrong side of the road and tried to kill herself and N.L., who
was in the car. She was diagnosed with schizoaffective bipolar disorder NOS, alcohol
dependence, and cocaine dependence. Mother was pregnant with X.L. while at Patton,
and she refused to take her antipsychotic medication because of her pregnancy. As a



                                              2
result, she was paranoid and delusional. Also while at Patton, Mother attacked another
patient. Mother was released from Patton on November 2, 2011, to a Conditional
Release Program (CONREP) in Fresno.
              2.     Father’s Criminal and Psychiatric History
       The children‟s father, D.L. (Father), had a criminal history that included providing
false identification, robbery, burglary, grand theft, willful discharge of a firearm in a
negligent manner, possession of a controlled substance, and battery by a prisoner. In
2000, following the battery by a prisoner, Father was found not guilty by reason of
insanity and sent to Atascadero State Psychiatric Hospital (Atascadero).
       N.L. lived with Father after Mother‟s commitment to Patton in July 2010, until
Father himself was arrested and returned to Atascadero in December of 2010. At that
point, N.L. went to live with Mother‟s sister, S.R., who had been caring for X.L. since his
birth. S.R. soon became the children‟s legal guardian.
              3.     Children’s Placement and Behavioral History
       On April 20, 2011, N.L. was diagnosed with an adjustment disorder, mixed
receptive-expressive language disorder, and delayed development in several skill areas.
He was also diagnosed with being deaf in one ear. He exhibited “overly aggressive
behaviors” and received services from several providers.
       In March of 2012, someone reported that the children were being abused while in
the care of S.R., the legal guardian. S.R. agreed to participate in Voluntary Family
Maintenance services “to address the children‟s special emotional and behavioral needs.”
However, S.R. subsequently decided to terminate the guardianship “due to alleged threats
and harassment from maternal relatives.” As a result, on May 9, 2012, the children were
placed in protective custody. On May 25, 2012, the Department filed a motion to
terminate the legal guardianship.




                                              3
        B.     Jurisdictional Hearing and Transfer
        The Department‟s jurisdiction report, dated June 5, 2012, indicated the children
were in a confidential Emergency Satellite Home placement. The Department requested
that the court find the allegations of the section 300 petition true, terminate the legal
guardianship, and transfer the matter to Fresno County for disposition, since that was the
location of Mother‟s CONREP facility. Father was still in custody at Atascadero at the
time.
        At the time of the jurisdictional hearing on June 21, 2012, the children were still
living in a confidential Emergency Satellite Home placement. Mother and Father were
both represented by counsel, and Father was personally present. The court found the
allegations of the section 300 petition true – i.e., that both children fell within the
dependency jurisdiction of the juvenile court under section 300, subdivision (b) [failure
to protect] and section 300, subdivision (c) [serious emotional damage]. The court
terminated the legal guardianship, and it ordered the children transported to Fresno
County within seven court days.
        The Fresno County juvenile court acknowledged receipt of the children‟s records
on July 2, 2012. The transfer-in hearing was continued several times. The minute order
from a hearing on July 26, 2012 noted that Mother was present and that she would be
entering a residential treatment program in San Joaquin County. During an ex parte
hearing on August 20, 2012, the Fresno County juvenile court accepted the transfer, but
the next day, it transferred the matter back to Santa Clara County.
        In a report dated September 19, 2012, the Department noted that the children were
“in an out of county placement in Bakersfield.” The report indicated that Mother was
residing either at the CONREP facility in Fresno or at a residential treatment program in
San Joaquin County. The report indicated that Father was in a conditional release
program in San Diego County.



                                               4
       On September 19, 2012, the juvenile court held a transfer-in hearing. Neither
Mother nor Father were personally present, but both were represented by counsel. The
court continued the dispositional hearing to October 12, 2012.
       In an addendum report dated October 12, 2012, the Department notified the court
that Mother had been sent to Napa State Hospital. Mother had requested to see the
children. The social worker requested a continuance to determine whether a visit was
possible in light of Mother‟s mental health issues and the fact she remained at Napa State
Hospital. Father was still living in San Diego County.
       The Department also reported on the children‟s placement, stating that they were
“making excellent progress in the care of the foster parents.” The report described how
N.L.‟s speech had improved so that he could communicate better and how X.L. had “a lot
fewer tantrums.”
       C.     Pre-Disposition Hearings
       At the October 12, 2012 hearing, Mother and Father were not personally present
but both were represented by counsel. The Department reiterated its requests that the
dispositional hearing be continued so the social worker could try to set up a visit between
Mother and the children at Napa State Hospital.
       The children‟s attorney was “adamantly opposed to visitation,” noting the children
were “extremely young” and had “special needs.” She further noted that X.L. had never
been in Mother‟s care, and that neither child had any relationship with Mother and might
not “even know she exists.” The children‟s attorney referred to Mother‟s psychiatric and
criminal history, emphasizing that it included violent behavior. She stated, “this isn‟t
family reunification.”
       The Department noted that it was responsible for determining whether any
services were appropriate. The juvenile court agreed that the social worker should
perform further investigation and stated that it did not have “enough information to feel
that the visits would currently be safe.” The court indicated it was interested in whether

                                             5
the foster parents believed that the children could “absorb such a visit,” noting that it
would be “a long trip there and back.” The court also expressed reservations about
whether Napa State Hospital offered any way to supervise visitation at its facilities.
       Mother‟s counsel noted that in order to deny visitation at disposition, the court
would need to “make a detriment finding.” The court agreed and reiterated that it did not
have “enough information right now to make any of those assessments.” However, it
again expressed doubt about whether visitation would be appropriate in light of Mother‟s
mental health issues and the children‟s fragility.
       The court continued the dispositional hearing to November 2, 2012. On that date,
the children‟s attorney requested a continuance. She had received a “recommendation for
family reunification for both parents” and had “some concerns,” so she wanted time to
look into grounds for a bypass of reunification services. The dispositional hearing was
continued again, to November 14, 2012.
       On November 14, 2012, neither Mother nor Father appeared, but both were
represented by counsel. Father had moved to a board and care in San Francisco. The
juvenile court noted that the issue of visitation was contested. The court also noted it still
did not know what rules Napa State Hospital had regarding visitation. The court put the
matter over until December 12, 2012 “for more information and trial setting and [early
resolution conference].”
       D.     Disposition Reports
       The Department submitted a disposition report dated November 2, 2012,
recommending that the juvenile court order psychological evaluations of both parents to
determine whether reunification services should be bypassed. The Department
recommended that Mother have supervised visitation at least once a month, but it noted
that if visitation was ordered for Mother at Napa State Hospital, it “would need to be
arranged in a secure location.” According to the disposition report, the social worker had



                                              6
interviewed Mother at Napa State Hospital and had referred her to Parent Orientation and
Parent Education. Mother had indicated that she “would like to do an open adoption.”
        In an addendum report dated December 12, 2012, the social worker changed her
recommendation, now stating that “it would be detrimental” for the children to visit
Mother. The social worker based her opinion on “the extremely long trip from
Bakersfield,” “the children‟s level of anxiety,” and the fact that “the children have not
asked for their birth parents.” However, the social worker noted that it was “possible” to
have visitation at Napa State Hospital, and she described the process for setting up a visit
at the facility.2
        The social worker noted that the children‟s foster parents had been working with a
therapist who had directed them to structure routines for the children. Maintaining a
“regular, familiar daily schedule and routine” had helped the foster parents earn the
children‟s trust and provide the children with a sense of security. This had helped the
children “heal from the lack of permanence” in their lives. The social worker believed
that visits with Mother and Father “would und[o] all the work that the foster parents have
done.” In addition, the social worker noted that the trip to Napa would take at least five
hours and that the children had previously begun to “cry incessantly” after a car ride of
two and a half hours.
        The social worker stated that even telephone contact with Mother and Father
would be confusing for the children. The children had “bonded with the foster mother
and father and believe that this is their family and home.”
        A letter from the foster parents was attached to the addendum report. The foster
parents described the children‟s initial anxiety about whether they were going to stay at
the foster home or be moved again. N.L. would wake up six to eight times each night,

        2
         “The process of setting up a visit is to call the Visiting Center and request
whatever day and time that works best and they will reserve the room. You will not need
a clearance, as the visiting center is outside the secure treatment area.”

                                             7
“coming into our room just to make sure we were there.” He was also “rarely sleeping
during naptime, likely due to his high levels of anxiety and constant hyper vigilance.”
The foster parents had adjusted N.L.‟s sleeping arrangements and he was finally getting
uninterrupted sleep. However, on a daily basis, N.L. still asked the foster parents “if this
is his home,” and every time they left the house he asked “if he is coming back.”
       The foster parents explained that they were keeping “a very structured and routine
schedule, which both boys seem to find comforting and calming.” Changes to the routine
often caused N.L. anxiety and poor behavior. X.L. did not have anxiety to the same
degree, but he was “very cautious of new people.” Both children exhibited separation
anxiety when the foster parents were gone.
       The foster parents reported that neither of the boys asked or talked about their
birth parents. The foster parents believed that the boys needed “a tie to their birth family
so that in time they can learn more about themselves,” but did not believe that visits with
Mother and Father would be in the children‟s best interests at that time. The foster
parents opined that “exposure to family members in new settings would cause them a lot
of anxiety and damage the trust we have been able to help them build.”
       E.     Dispositional Hearing
       On December 12, 2012, mother appeared in court for the dispositional hearing.
       Mother told the juvenile court that she was “in disagreement” with the
Department‟s recommendation that she undergo psychological evaluations and have no
contact with the children. Mother requested the court order reunification services
including “parenting classes and other such services that . . . would genuinely help her to
reunify with her children.” When the court asked Mother to be specific about what she
was contesting, Mother responded, “it‟s the case plan and the visits.” After a further
discussion, Mother agreed to the psychological evaluations and agreed the court could
reserve the issue of “a more complete case plan.”



                                             8
       Mother requested the juvenile court order visitation while the psychological
evaluations were pending. The court denied Mother‟s request, saying, “I can‟t do that
without a hearing. . . . I mean, right now there is evidence regarding that being a
detriment to the children at this time.” The court offered Mother the opportunity to have
“a hearing on visitation prior to the evaluations,” but reiterated that it did not believe the
evidence supported a visitation order.
       Mother‟s attorney responded that Mother “understands where the Court‟s coming
from and would just ask that there could be some correspondence with letters and
photographs if they‟re appropriate.” After a brief further discussion, Mother‟s attorney
reiterated that Mother was agreeing to “going forward today with disposition” and that
Mother wanted “the opportunity for correspondence while participating in the evaluations
to look at what services might benefit [her] as well as what visitation should look like.”
       The juvenile court adjudged the children wards of the court, finding that removal
was necessary and that the children‟s current placement was appropriate. The court
ordered “services from the family reunification program” and “adopt[ed] the limited case
plan” that the Department had recommended – that is, the psychological evaluations.
The court reserved jurisdiction over the case plans and visitation until after it received the
psychological evaluations. The court ordered that the social worker facilitate
correspondence between the parents and the children through the children‟s therapist.
       The juvenile court set an interim review date of February 11, 2013 for receipt of
the psychological evaluations, and it set a six-month review hearing for June 12, 2013.3


       3
         We granted the Department‟s request for judicial notice of a minute order dated
June 17, 2013. The minute order indicates that after the psychological evaluations were
submitted, the Department filed a section 388 petition. The juvenile court found “clear
and convincing evidence” that the parents‟ mental health issues rendered them incapable
of receiving reunification services. (See § 361.5, subd. (b)(2).) The court denied
reunification services, reserved the issue of visitation, and set the matter for a
permanency planning hearing. (See § 366.26.)


                                               9
                                         DISCUSSION
       A.       Reunification Services
       Mother contends the juvenile court failed to offer her reasonable reunification
services in the case plan it adopted at the dispositional hearing. She claims she was
entitled to receive reunification services in addition to the psychological evaluations,
including visitation.
                1.      General Principles
       In the dispositional order, the juvenile court is generally required to provide
reunification services if the child is removed from a parent‟s or guardian‟s custody. (Cal.
Rules of Court, rule 5.695(h)(1);4 § 361.5, subd. (a).) However, reunification services
may be bypassed if the court finds, by clear and convincing evidence, that the case
involves one or more of the circumstances listed in section 361.5, subdivision (b). (See
rule 5.695(h)(6).)
       One of the grounds for bypassing reunification services is “[t]hat the parent or
guardian is suffering from a mental disability . . . that renders him or her incapable of
utilizing those services.” (§ 361.5, subd. (b)(2).) Before the court can bypass
reunification services on this ground, there must be “competent evidence from mental
health professionals establish[ing] that, even with the provision of services, the parent is
unlikely to be capable of adequately caring for the child within the time limits specified
in subdivision (a).” (§ 361.5, subd. (c).)
       Reasonable reunification services are required even for parents who are
incarcerated or institutionalized, “unless the court determines, by clear and convincing
evidence, [that] those services would be detrimental to the child.” (§ 361.5, subd. (e)(1);
see also rule 5.695(h)(13).) However, when a parent is incarcerated or institutionalized,
reunification services may only include visitation where “appropriate” (§ 361.5,


       4
           All further rule references are to the California Rules of Court.

                                               10
subd. (e)(1)), and visitation should be denied if it would be detrimental to the child. (See
In re Dylan T. (1998) 65 Cal.App.4th 765, 775 (Dylan T.).)
       The reasonableness of reunification services is “judged according to the
circumstances” of the case. (In re Ronell A. (1996) 44 Cal.App.4th 1352, 1362
(Ronell A.).) “The standard is not whether the services provided were the best that might
be provided in an ideal world, but whether the services were reasonable under the
circumstances.” (In re Misako R. (1991) 2 Cal.App.4th 538, 547 (Misako R.).)
       On appeal, we apply the substantial evidence test to the question of whether
reunification services were reasonable. (Ronell A., supra, 44 Cal.App.4th at pp. 1362-
1363.) We also apply the substantial evidence test to the question of whether visitation
would be detrimental to the child. (See Dylan T., supra, 65 Cal.App.4th at p. 775.) Thus,
in addressing those questions, we “view the evidence in a light most favorable to the
respondent” and “indulge in all legitimate and reasonable inferences to uphold the
verdict.” (Misako R., supra, 2 Cal.App.4th at p. 545.)
              2.     Failure to Order Additional Services
       Mother contends that she should have been offered specific reunification services
in addition to the psychological evaluations. She argues that she was entitled to services
that would actually aid her in reunifying with the children during the interim.
       Respondent contends that Mother forfeited this claim because she consented to the
juvenile court‟s decision to order the psychological evaluations and reserve jurisdiction
over the rest of the case plan. We disagree. At the dispositional hearing, Mother
contested the Department‟s recommendations, stating she was “in disagreement,” and she
requested reunification services, including “parenting classes and other such services
that . . . would genuinely help her to reunify with her children.” Thus, she did not forfeit
this issue for appeal. (See In re Javier G. (2006) 137 Cal.App.4th 453, 464 (Javier G.).)
       In addressing the merits of this issue, both parties discuss this court‟s decision in
Sheila S. v. Superior Court (2000) 84 Cal.App.4th 872, 881 (Sheila S.). In Sheila S., the

                                             11
juvenile court took jurisdiction over three children after finding that the mother placed
the children at risk by allowing them to have unsupervised contact with their grandfather,
a registered sex offender who had sexually abused the mother when she was a child. (Id.
at p. 875.) The juvenile court ordered psychological evaluations of the mother, but the
evaluations were not completed by the time of the disposition hearing. Thus, at the
dispositional hearing, “[t]he juvenile court ordered out-of-home placement of the children
and reunification services for mother,” then set a review hearing for receipt of the
psychological evaluations. (Id. at p. 876.) The Department subsequently filed a section
388 petition to modify the disposition, and the court terminated reunification services
based on the results of the psychological evaluations. On appeal, the question was
whether “a section 388 petition is an appropriate vehicle for modifying a dispositional
order and ordering a bypass of reunification services.” (Id. at p. 879.)
       Mother claims that the juvenile court should have ordered reunification services
pending the results of the psychological evaluations, as the court ordered in Sheila S.
However, Sheila S. did not consider whether reunification services were required pending
the results of psychological evaluations. In fact, as the opinion only makes a passing
reference to “reunification services for mother,” it is unclear what kind of reunification
services were ordered in that case. (Sheila S., supra, 84 Cal.App.4th at p. 876.) Thus,
Sheila S. does not support Mother‟s claim that she was entitled to receive any particular
reunification services while the psychological evaluations were pending.
       Under the circumstances of this case, the juvenile court‟s decision to order
psychological evaluations and reserve jurisdiction over the rest of the case plan was
reasonable. (See Misako R., supra, 2 Cal.App.4th at p. 547.) The juvenile court could
not determine whether Mother could even utilize reunification services until it received
the psychological evaluations. (§ 361.5, subd. (c); see Linda B. v. Superior Court (2001)
92 Cal.App.4th 150, 152-153.) In light of Mother‟s mental illness and the evidence of
how it had impacted her ability to provide adequate and appropriate care for the children,

                                             12
the juvenile court reasonably reserved jurisdiction over the question of services until after
receiving the psychological evaluations.
       Moreover, on this record, the juvenile court could have denied reunification
services altogether on the basis that Mother was institutionalized and reunification
services would be “detrimental to the child” within the meaning of section 361.5,
subdivision (e)(1). The children were both very young and had no current bond with
Mother. (See § 361.5, subd. (e)(1) [detriment factors include “the age of the child” and
“the degree of parent-child bonding”].) Mother was institutionalized for an indeterminate
period of time and had a lengthy history of mental illness and violence, which presented a
risk to the children‟s safety. (See ibid. [detriment factors also include “the length of the
sentence” and “the nature of the crime or illness”].) Under the circumstances, substantial
evidence would have supported an order denying reunification services to Mother. (See,
e.g., Nickolas F. v. Superior Court (2006) 144 Cal.App.4th 92, 119 [reunification
services would be detrimental to children because of anticipated length of the father‟s
incarceration, “his minimal contact with the children before he was incarcerated,” and the
risk he posed to their safety because of his history of abusive acts].) However, rather
than deny reunification services on this basis, the juvenile court “adopt[ed] the limited
case plan” that the Department had recommended – that is, the psychological evaluations
– and it reserved the question of whether to order additional services until after it
received the psychological evaluations. This procedure ensured that Mother could be
offered reunification services at a later date.
              3.      Failure to Order Visitation
       Mother contends the juvenile court erred by failing to order visitation pending the
results of the psychological evaluations.
       Respondent contends that Mother forfeited this claim for appeal. We disagree. At
the dispositional hearing, Mother specifically requested the juvenile court order visitation
pending the psychological evaluations. The court denied her request, stating that it could

                                              13
not order visitation without a hearing because there was evidence of “that being a
detriment to the children at this time.” Because Mother contested the recommendation of
no visitation, she did not forfeit the issue for appeal. (See Javier G., supra, 137
Cal.App.4th at p. 464.)
       Although Mother did not forfeit her challenge to the order of no visitation,
substantial evidence supports the juvenile court‟s finding that visitation would be “a
detriment to the children at this time.” (See Dylan T., supra, 65 Cal.App.4th at p. 774;
see § 361.5, subd. (e)(1)(A).)
       A finding that visitation would be detrimental may be based in part on the distance
between the parent‟s institution and the child‟s placement. (In re Jonathan M. (1997) 53
Cal.App.4th 1234, 1238 [“distance is a factor to be considered in the analysis”],
disapproved on other grounds by In re Zeth S. (2003) 31 Cal.4th 396, 413-414.) An order
failing to provide visitation, but allowing contact through telephone calls and letters “may
well be appropriate where the parent is incarcerated some distance from where the minor
resides.” (In re Brittany S. (1993) 17 Cal.App.4th 1399, 1407, fn. 8 (Brittany S.); see also
In re Elizabeth R. (1995) 35 Cal.App.4th 1774, 1791-1792 [denial of visitation could
have been justified by the fact that mother was institutionalized in a hospital that was
“geographically remote from the children‟s placement”]; Ronell A., supra, 44
Cal.App.4th at p. 1364 [failure to provide for visitation was reasonable where mother was
incarcerated in a prison “a full day‟s drive distant” from the children‟s placement].)
       In this case, the children‟s placement in Bakersfield was a substantial distance
from Napa, where Mother was institutionalized at the time of the dispositional hearing.
According to the social worker, the trip would take at least five hours each way. The
children were young and did not respond well to long car rides. A long trip would also
have been disruptive to the children‟s routine, which was important in helping them
overcome the anxiety and behavioral issues they exhibited at the time of their placement.
Thus, the distance between Mother‟s institution in Napa and the children‟s placement in

                                             14
Bakersfield supports the juvenile court‟s finding that visitation would be detrimental to
the children. (See Brittany S., supra, 17 Cal.App.4th at p. 1407, fn. 8.)
       An order denying visitation to an incarcerated or institutionalized parent can also
be based on evidence that visitation would be stressful on the child and thus “harmful to
the child‟s emotional well-being.” (In re Christopher H. (1996) 50 Cal.App.4th 1001,
1008 (Christopher H.); see also In re Daniel C. H. (1990) 220 Cal.App.3d 814, 838-839.)
Here, the social worker opined that visitation would be detrimental for the children
because of their “level of anxiety.” The letter from the foster parents established that
the children had extreme anxiety about whether they would be moved again, and the
foster parents believed that “exposure to family members in new settings would cause
them a lot of anxiety.” This evidence supported a finding that visitation would be
stressful on the children and thus “harmful to the child[ren]‟s emotional well-being.”
(Christopher H., supra, at p. 1008.)
       Visitation may also be detrimental when the parent is incarcerated or
institutionalized for the very behavior that led to the dependency proceedings. (Ronell A.,
supra, 44 Cal.App.4th at pp. 1357, 1364 [mother in prison for committing felony injury
to a child].) Here, Mother was institutionalized, at least in part, for behavior that led to
the dependency proceedings. The section 300 petition alleged that Mother‟s mental
illness and non-compliance with her medication rendered her incapable of providing safe
and appropriate care for the children. The petition also alleged that jurisdiction was
necessary because Mother had been sent to a state hospital after an episode where she
tried to kill herself and N.L., while she was pregnant with X.L. The fact that Mother was
institutionalized for these issues further supports a finding that visitation would be a
detriment to the children. (Cf. Ronell A., supra, at p. 1364.)
       Another factor in determining whether denial of visitation would be detrimental is
the degree of bonding between the incarcerated or institutionalized parent and the child.
(See § 361.5, subd. (e)(1); Dylan T., supra, 65 Cal.App.4th at p. 769.) In this case,

                                              15
neither child had any relationship with Mother by the time of the dispositional hearing.
X.L. had been removed from her custody at his birth, and N.L. had been removed from
her custody when he was less than two years old. This was not a situation where
Mother‟s relationship with the children would be “subject to erosion” without visitation
during the six months between the dispositional hearing and the review date. (See
Dylan T., supra, at p. 769.) Rather, as the juvenile court implicitly recognized by
ordering the social worker to facilitate correspondence between Mother and the children
through the children‟s therapist, any relationship with Mother needed to be reestablished
slowly and carefully, because of the children‟s history of anxiety.
       In sum, under the circumstances of this case, substantial evidence supports the
juvenile court‟s denial of Mother‟s request for visitation pending the results of the
psychological evaluations. (See Dylan T., supra, 65 Cal.App.4th at p. 775.)
       B.     Out-of-County Placement
       Mother contends the juvenile court erred by placing the children in a foster home
outside the county without following proper procedures. She specifically complains that
(1) she did not receive notice of the intended out-of-county placement and (2) the reasons
for the out-of-county placement were not documented in the case plan.
       There is a preference for foster care placement “in the county of residence of the
child‟s parent or guardian in order to facilitate reunification of the family.” (§ 361.2,
subd. (g)(1).) However, an out-of-county placement is permissible if “there are no
appropriate placements available in the parent‟s or guardian‟s county of residence.” (Id.,
subd. (g)(2).) In such a case, the preference is for placement in “a county located
adjacent to the parent‟s or guardian‟s community of residence” (ibid),5 although this


       5
         Mother asserts that Kern County is not adjacent to any of the counties in which
the parents resided. In fact, Kern County is adjacent to San Luis Obispo County, where
Atascadero is located, and the record indicates that Father was still residing there at the
time of the children‟s placement in or around July of 2012.

                                             16
preference does not require “multiple disruptions of the child‟s placement corresponding
to frequent changes of residence by the parent or guardian.” (Id., subd. (g)(3).)
       There are some procedural requirements for an out-of-county placement. “[T]he
specific reason the out-of-county placement is necessary shall be documented in the
child‟s case plan.” (§ 361.2, subd. (g)(4).) “[T]he sending county is to maintain
responsibility for supervision and visitation of the child” unless there is “a formal
agreement between the sending and receiving counties.” (Id., subds. (g)(5) &(g)(6).)
The social worker is required to “serve[] written notice on the parent or guardian at least
14 days prior to the placement, unless the child‟s health or well-being is endangered by
delaying the action or would be endangered if prior notice were given.” (Id., subd. (h).)
If notice is given and a parent objects, the court must hold a hearing. (Ibid.) “The court
shall order out-of-county placement if it finds that the child‟s particular needs require
placement outside the county.” (Ibid.)
       Mother points out that she did not receive notice of the intended out-of-county
placement and that the reason for the out-of-county placement is not documented in the
case plan. She contends that these procedural errors were prejudicial.
       Respondent contends that Mother has forfeited this issue. We agree. Mother
failed to object to the out-of-county placement at any of the hearings below. She was
represented by counsel at the transfer-in hearing held on September 19, 2012, at the pre-
disposition hearings held on October 12, 2012, November 2, 2012, and November 14,
2012. She was personally present and represented by counsel at the December 12, 2012
dispositional hearing. She did not object to the out-of-county placement, or to the
procedural defects she now identifies, at any time.
       The forfeiture doctrine is intended to encourage parties to alert the trial court to
possible errors. (In re S.B. (2004) 32 Cal.4th 1287, 1293.) A party cannot “ „deliberately
stand by in silence and thereby permit the proceedings to reach a conclusion in which the
party could acquiesce if favorable and avoid if unfavorable.‟ ” (In re Dakota S. (2000) 85

                                              17
Cal.App.4th 494, 502.) In this case, mother failed to raise any objection to the out-of-
county placement or the Department‟s noncompliance with the procedures set forth in
section 361.2. She thereby forfeited this issue for appeal. (See In re Sabrina H. (2007)
149 Cal.App.4th 1403, 1419.)
       C.     Jurisdictional Findings as to X.L.
       Mother contends one of the allegations concerning X.L. was not supported by
substantial evidence: that X.L. was “suffering, or [was] at substantial risk of suffering,
serious emotional damage evidenced by severe anxiety, depression, withdrawal, or
untoward aggressive behavior toward self or others” because he did not have a “parent or
guardian capable of providing appropriate care.” (See § 300, subd. (c).)
       Mother acknowledges that reversal of the section 300, subdivision (c) allegation
would not affect the juvenile court‟s jurisdiction over X.L. under section 300,
subdivision (b) [failure to protect]. As she further acknowledges, where there is one valid
ground for jurisdiction, appellate courts will often decline to consider whether alternative
grounds are supported by the evidence. (See In re Alexis E. (2009) 171 Cal.App.4th 438,
451 [“a reviewing court can affirm the juvenile court‟s finding of jurisdiction over the
minor if any one of the statutory bases for jurisdiction that are enumerated in the petition
is supported by substantial evidence”]; In re Shelley J. (1998) 68 Cal.App.4th 322, 330
[“Section 300 contemplates that jurisdiction may be based on any single subdivision.”].)
       Citing In re Drake M. (2012) 211 Cal.App.4th 754 (Drake M.), Mother contends
we should address her challenge to the section 300, subdivision (c) allegation. In
Drake M., the section 300 petition contained allegations as to both the mother and the
father. The child was ultimately placed with the father under supervision by the
Department of Children and Family Services. (Drake M., supra, at pp. 758, 761-762.)
When the father appealed, the appellate court reviewed the lower court‟s findings
regarding the father, even though the dependency jurisdiction over minor would remain
in place due to its findings about the mother‟s conduct. The appellate court explained,

                                             18
“the outcome of this appeal is the difference between father‟s being an „offending‟ parent
versus a „non-offending‟ parent. Such a distinction may have far reaching implications
with respect to future dependency proceedings in this case and father‟s parental rights.”
(Id. at p. 763.)
       Here, unlike in Drake M., neither Mother nor the record suggest any “far reaching
implications” of the section 300, subdivision (c) allegations justifying our discretionary
review of that issue. (Drake M., supra, 211 Cal.App.4th at p. 763.) In fact, Mother does
not suggest “a single specific legal or practical consequence” of the section 300,
subdivision (c) finding. (See In re I.A. (2011) 201 Cal.App.4th 1484, 1493 [declining to
exercise discretion to consider alternative jurisdictional finding].) Moreover, the record
does not suggest any such consequence. For instance, Mother is not presently at risk of
having the juvenile court take jurisdiction over another child in the future. (See In re
D.C. (2011) 195 Cal.App.4th 1010, 1015 [alternative grounds for jurisdiction considered;
mother had another child who was not the subject of the dependency proceedings].) We
therefore decline to address Mother‟s claim that there was insufficient evidence to find
jurisdiction over X.L. under section 300, subdivision (c).




                                             19
                                  DISPOSITION
     The dispositional order of December 12, 2012 is affirmed.


                                ___________________________________________
                                BAMATTRE-MANOUKIAN, J.




WE CONCUR:




__________________________
RUSHING, P.J.




__________________________
ELIA, J.




                                         20